       Case: 1:20-cv-02426 Document #: 1 Filed: 04/20/20 Page 1 of 3 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

K&S INVESTMENT PROPERTY      )
GROUP, LLC.,                 )
                             )
               Plaintiff,    )
                             )
    v.                       )                      No. 20-cv-2426
                             )
WESTFIELD INSURANCE COMPANY, )
                             )
               Defendant.    )

                                  NOTICE OF REMOVAL


       NOW COMES Defendant, WESTFIELD INSURANCE COMPANY (“herein after

WESTFIELD”), by and through its counsel, and pursuant to 28 U.S.C. § 1446 and 1441(a)

states as follows in support of its Notice of Removal:

1.     On April 13, 2020, WESTFIELD acknowledged receipt of a Summons and Complaint

for the state cause of action:

       K&S Investment Property Group, LLC v. Westfield Insurance Company, case number

       2020 CH 03358, filed on March 19, 2020, in the Circuit Court of Cook County, Illinois,

       County Department, Chancery Division (“Lawsuit”).

       2.      Attached hereto as Exhibit A is a true and accurate copy of process and pleadings

served upon WESTFIELD in the Lawsuit.

       3.      Attached hereto as Exhibit B is a true and accurate copy of WESTFIELD’s

appearance filed in the Circuit Court of Cook County, which is the only document filed by

WESTFIELD in said lawsuit.
       Case: 1:20-cv-02426 Document #: 1 Filed: 04/20/20 Page 2 of 3 PageID #:2




        4.      Plaintiff’s Complaint alleges that Defendant WESTFIELD is an insurance

company located at One Park Circle, Westfield Center, Ohio.

        5.      Defendant WESTFIELD was at the time of the filing of the Complaint and

remains a citizen of the State of Ohio.

        6.      Plaintiff K&S Investment Property Group LLC is an Illinois Limited Liability

Company incorporated in the State of Illinois, file number 05331765. Its principal executive

office address is 1201 Kenmare Drive, Burr Ridge, Illinois 60527. Its managing member is Ivan

Kazniyenko, 1201 Kenmare Drive, Burr Ridge, Illinois 60527.

        7.      Plaintiff’s Complaint alleges damages in excess of $247,500.00 and seeks costs,

statutory damages of $60,000.00 and attorneys’ fees. As such, Plaintiff’s damages are in excess

of the jurisdictional limit.

        8.      There is complete diversity of citizenship between the parties, thereby vesting

subject matter jurisdiction in this Court pursuant to 28 U.S.C. § 1332(a).

        9.      Venue lies in this Court pursuant to 28 U.S.C. §1441(a).

        10.     In accordance with 28 U.S.C. § 1446(a), WESTFIELD will promptly:

                a. File a file marked copy of the Notice of Removal with the Cook County,

                    Circuit Court, Chancery Division; and

                b. Serve all parties with a file marked copy of the “Notice of Removal”.

        WHEREFORE, Defendant, WESTFIELD INSURANCE COMPANY, respectfully

requests that this Court accept jurisdiction in this action under 28 U.S.C. § 1441(a) and 28

U.S.C. § 1332(a).
      Case: 1:20-cv-02426 Document #: 1 Filed: 04/20/20 Page 3 of 3 PageID #:3




                                      Respectfully submitted,

                                      LEAHY, EISENBERG & FRAENKEL, LTD.


                                      By:    ______________________________
                                             Thomas J. Finn
                                             Attorney for Westfield Insurance Co.


Thomas J. Finn
Leahy, Eisenberg & Fraenkel, Ltd.
33 W. Monroe St., Suite 1100
Chicago, IL 60603
(312) 368-4554
ARDC No. 6189092
tjf@lefltd.com
